HON. PETER N. KALIL Town Justice, Inlet
We acknowledge receipt of your letter stating that you are a town justice in a town of the second class having a population of only 287 people according to the most recent census. You inquire whether you also, at the same time, may be a volunteer fireman in a fire company serving all or a portion of the town and also a member of a voluntary ambulance service provided by an American Legion Post with which service the town contracts for the purpose of providing an ambulance service within the town.
We find no previous opinions precisely in point although an opinion reported in 7 Compt. 79 concluded that a volunteer fireman may be a village trustee.
The following informal opinions issued by this office and the office of the Comptroller are to the effect that a member of a town board may not also be a fire district commissioner or an officer or director of a volunteer fire company. These conclusions were reached because the same person would have the duty of negotiating on both sides of any proposed contract. 1946 Inf. Op. Atty. Gen. 8; 1947 Inf. Op. Atty. Gen. 95; 1948 Inf. Op. Atty. Gen. 3; 1961 Op. Atty. Gen. 211; 5 Compt. 463; 7 Compt. 32; and, 17 Compt. 147.
On the other hand, the following informal opinions have been issued that a town board member may also be a secretary or treasurer of a fire district. Secretaries and treasurers of fire districts are officers of the fire district but the conclusions were reached because the fire district secretary or treasurer has no function to perform in connection with negotiation of contracts with a town board. 1974 Op. Atty. Gen. 65; 7 Compt. 122; and, 13 Compt. 332.
We conclude that the interest of a volunteer fireman in a contract between his volunteer fire company and a town board, if the volunteer fireman is not an officer or director of the fire company and is not a fire district commissioner and so has no function to perform in connection with negotiation of a contract is certainly no greater an interest than, and is probably less than, the interest of a fire district secretary or treasurer in a contract between a town and a fire district.
In our opinion, a volunteer fireman who is not an officer or director of a volunteer fire company and who is not a fire district commissioner, simultaneously may be a member of a town board of a town with which the volunteer fire company contracts to provide protection.
By a parity of reasoning, we also conclude, and it is our opinion, that a member of a town board also simultaneously may be a member of a voluntary ambulance service organized by an American Legion Post providing ambulance service in the town so long as the town board member is not an officer or director of the voluntary ambulance service or of the organization which supplies the service.